Notice of Allowance
1.	This Office Action is in response to the Applicant’s communication filed on 02/11/2022. In virtue of this communication, Claims 1-20 are currently patentable in this communication. 

Terminal Disclaimer
2.	The terminal disclaimer filed on 02/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,834,600 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
3.	Claims 1-20 are allowed.

4.	The following is a statement of reasons for the indication of allowable subject matter:
	 Kim et al. Pub. No.: US 2010/0074133 A1 describe mobility of wireless nodes in clusters to allocate cluster resources (see fig. 2-8);
Kurokawa et al. Pub. No.: US 2012/0088525 A1 explain time-windowed segments of communication log of base stations for clustering (see fig. 6-18); and
Alizadeh-Shabdiz et al. Patent No.: US 9,253,605 B2 teach WLAN or AP location clustering (see fig. 1A-1B).


Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643